DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 29 November 2021 has been entered.  
Applicant’s amendments to the Claims have overcome the Double Patenting rejection.  The Double Patenting rejection has been withdrawn.  
Applicant’s amendments to the Claims have overcome every 35 USC 112 rejection.  The 35 USC 112 rejections have been withdrawn.  
Applicant’s arguments, see section entitled, “REJECTIONS UNDER 35 U.S.C. § 103” pages 11-14, filed 29 November 2021, have been fully considered and are persuasive.  However, upon conducting an updated search, additional references were found, which teach the added limitations.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 29 November 2021, the status of the claims is as follows: Claims 1, 4, 6, 16, and 19 have been amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US-20030217993-A1) in view of Okada (US-6410882-B1) and Hayashimoto et al. (US-20120211474-A1).
Regarding claim 1, Stol teaches a method of laser welding (“A method of welding metal components together including moving a laser beam,” abstract) a workpiece stack-up (fig. 3) that metal components 24 and 26, fig. 3), the method comprising: providing a workpiece stack-up that includes overlapping metal workpieces (fig. 5), the workpiece stack-up comprising at least a first metal workpiece (metal component 24, fig. 5) and a second metal workpiece (metal component 26, fig. 5), the first metal workpiece providing a top surface of the workpiece stack-up (top surface of metal component 24, fig. 5)  and the second metal workpiece providing a bottom surface of the workpiece stack-up (bottom surface of metal component 26, fig. 5), wherein a faying interface (interface 22, fig. 5) is established between each pair of adjacent overlapping metal workpieces within the workpiece stack-up and wherein all of the overlapping metal workpieces of the workpiece stack-up are steel workpieces, aluminum workpieces (“In the method of the present invention, metal components, such as steel or aluminum alloys, are laser welded together. As shown in FIG. 3, radiation 20 (such as a laser beam) is focused over an interface 22 between a pair of metal components 24 and 26. The metal components 24 and 26 of FIG. 3 are stacked upon one another to form a lap-penetration weld,” para 0015), or magnesium workpieces (“The welding process must be controlled to minimize formation of voids in the welds that are caused by instabilities in the keyhole and/or volatilization of low melting constituents with high partial pressures (e.g., Mg),” para 0003); directing a laser beam at the top surface of the workpiece stack-up (radiation 20, fig. 3), the laser beam impinging the top surface and creating a molten metal weld pool (molten metal 30, fig. 5) that penetrates into the workpiece stack-up from the top surface towards the bottom surface (as shown in fig. 5, the molten metal 30 in the weld pool penetrates through both workpieces) and that intersects each faying interface established within the workpiece stack-up (as shown in fig. 5, intersection made with the interface 22), the laser beam having a beam spot (keyhole 28, fig. 4) oriented along the top surface of the workpiece stack-up (“FIG. 4 is a top view of the stack of components,” para 0013); and forming a laser weld joint that fusion welds the overlapping metal workpieces together (“The path of arrow A determines the location of the joint between the components 24 and 26,” para 0015; Stol teaches that the components are welded together, which the examiner is construing as being fused together in order to meet the claimed limitation of “fusion”) by advancing the beam spot relative to a plane of the top surface of the workpiece stack-up and along a beam travel pattern (“The laser beam 20 travels in the direction of arrow A which may follow a linear path or a path of another configuration,” para 0015).  Stol does not explicitly disclose oscillating a position of a focal point of the laser beam along a dimension oriented transverse to the top surface at least part of the time while advancing the laser beam relative to a plane of the top surface along a beam travel pattern and maintaining a constant power level and travel speed of the laser beam, wherein oscillating the position of the focal point comprises alternately moving the focal point of the laser beam along a series of focal point component runs so as to cyclically vary a focal distance of the laser beam over time along the dimension oriented transverse to the top surface as the beam spot is being advanced along the beam travel pattern, wherein each of the focal point component runs has a maximum focal position and a minimum focal position between which the focal point is moved, and wherein the focal point is alternately moved along the series of focal point component runs, and a distance between the maximum focal position and the minimum focal position is 20mm and 100 mm.
However, in the same field of endeavor of laser welding, Okada teaches oscillating a position of a focal point of the laser beam along a dimension oriented transverse to the top surface (“the focus position of the beam is vibrated in the optical axis direction,” abstract) at least part of the time while advancing the laser beam relative to a plane of the top surface along a beam travel pattern (“A scanning method in which a beam is moved in zigzags,” column 1, lines 19-20) and maintaining a constant power level (“Beam conditions were CW, output of 1 kw,” column 4, line 26; continuous wave or CW implies constant power output) and travel speed of the laser beam (“the focus of the beam is vibrated in the optical axis direction under the conditions of…a feed speed of 1 m/min,” column 2, line 66-column 3, line 2) wherein oscillating the position of the focal point (“focus vibration,” column 2, lines 49-50) comprises alternately moving the focal point of the laser beam along a series of focal point component runs (fig. 1; each period is construed as the claimed “run”) so as to cyclically vary a focal distance (“+/- 1.5 mm,” column 3, line 1) of the laser beam over time (“frequency of 200 Hz,” column 3, line 1; inverse of frequency is time) along the dimension oriented transverse to the top surface (“Focus vibration profile,” title of fig. 1) as the beam spot is being advanced along the beam travel pattern (“A scanning method in which a beam is moved in zigzags,” column 1, lines 19-20), wherein each of the focal point component runs has a maximum focal position (1.5 mm, fig. 1) and a minimum focal position (-1.5 mm, fig. 1) between which the focal point is moved, and wherein the focal point is alternately moved along the series of focal point component runs (as shown in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction and maintaining a constant power output and feed speed in view of the teachings of Okada , by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).
Stol, figs. 3-5

    PNG
    media_image1.png
    299
    363
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    441
    media_image3.png
    Greyscale

	Additionally, in the same field of endeavor of laser welding, Hayashimoto teaches a distance between the maximum focal position and the minimum focal position is 20mm and 100 mm (“range of defocus amount Dc=25 to 50 mm,” para 0038).

Hayashimoto, figs. 2(a-d)

    PNG
    media_image4.png
    644
    444
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol/Okada to include a change in the focus position between 25 and 50 mm, in view of the teachings of Hayashimoto, by increasing the total change in the focus vibration from 3 mm, as taught by Okada, to 25-50 mm, as taught by Hayashimoto, because a range of defocus amount between 25-50 mm was found to be the optimal amounts for relatively small gaps in order to ensure that zinc vapor is discharged from a weld (Hayashimoto, paras 0037-0039; see also figs. 3a-c and 4) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
	
	Regarding claim 2, Stol teaches wherein the first metal workpiece (metal component 24, fig. 5) has an exterior outer surface (top surface of metal component 24, fig. 5) and a first faying surface (interface 22, fig. 5), and the second metal workpiece (metal component 26, fig. 5) has an exterior outer surface (bottom surface of metal component 26, fig. 5) and a second faying surface (interface 22, fig. 5), the exterior outer surface of the first metal workpiece providing the top surface of the workpiece stack-up (the top surface of metal component 24 in fig. 5 is the top surface of the workpiece stackup) and the exterior outer surface of the second metal workpiece providing the bottom surface of the workpiece stack-up (the bottom surface of metal component 26 in fig. 5 is the bottom surface of the workpiece stackup), and wherein the first and second faying surfaces of the first and second metal workpieces overlap and confront to establish a first faying interface (“as shown in FIG. 3, radiation 20 (such as a laser beam) is focused over an interface 22 between a pair of metal components 24 and 26. The metal components 24 and 26 of FIG. 3 are stacked upon one another to form a lap-penetration weld,” para 0015; as shown in fig. 3, the workpieces are welded together along the interface 22, which the examiner is construing as meeting the limitation for the claimed “first faying interface”).
Regarding claim 4, Stol teaches the invention as described above but does not explicitly disclose wherein the focal point oscillates at a frequency in the range of 10 Hz to 6000 Hz.
However, in the same field of endeavor of laser welding, Okada teaches wherein oscillating the focal point oscillates (“the beam focus position can be vibrated in the optical axis direction,” column 3, lines 3-4) at a frequency in the range of 10 Hz to 6000 Hz (“frequency of 200 Hz,” column 3, line 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction that is periodic with an amplitude of ±1.5 mm and a frequency of 200 Hz, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Okada, fig. 1

    PNG
    media_image5.png
    320
    401
    media_image5.png
    Greyscale

	Regarding claim 5, Stol teaches the invention as described above but does not explicitly disclose wherein, over the course of the series of focal point component runs, the maximum focal positions and the minimum focal positions remain constant.
	However, in the same field of endeavor of laser welding, Okada teaches wherein, over the course of the series of focal point component runs, the maximum focal positions and the minimum focal positions remain constant (“The amplitude center C of the focus vibration was set to the position of a depth of 1.5 mm from the surface of the object W to be welded,” column 4, lines 39-42; thus, Okada teaches that the vibration depth was “set” to ±1.5 mm, which correlates with fig. 1 of Okada, where the amplitude is fixed at 1.5 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction that is periodic with a fixed amplitude of ±1.5 mm, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  	
Regarding claim 6, Stol teaches the invention as described above but does not explicitly disclose wherein the position of the focal point is oscillated such that the focal distance of the laser beam is varied periodically as a function of time.
However, in the same field of endeavor of laser welding, Okada teaches wherein the position of the focal point is oscillated such that the focal distance of the laser beam is varied periodically as a function of time (“For the vibration waveform, a sine wave shown in FIG. 1 was used,” column 4, lines 33-34; a sine wave implies periodicity).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the form of a sine wave, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  	
Regarding claim 7, Stol teaches the invention as described above but does not explicitly disclose wherein, for each focal point component run, the focal point follows a linear trajectory along the dimension oriented transverse to the top surface when moving from the maximum focal position to the minimum focal position of from the minimum focal position to the maximum focal position.
However, in the same field of endeavor of laser welding, Okada teaches wherein, for each focal point component run, the focal point follows a linear trajectory (“the vibration of the beam focus in the optical axis and perpendicular directions may be rotating vibration or linear vibration,” column 3, lines 42-44) along the dimension oriented transverse to the top surface  (“the focus position of the beam is vibrated in the optical axis direction,” abstract) when moving from the maximum focal position to the minimum focal position of from the minimum focal position to the maximum focal position (referring to fig. 3, “The amplitude center C of the focus vibration was set to the position of a depth of 1.5 mm from the surface of the object W to be welded,” column 4, lines 39-41; thus, the examiner is construing that in the linear case as well as the sinusoidal case (see next claim), that the minimum and maximum focus position was at ±1.5 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include linear vibration of the focus position, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  	
Regarding claim 8, Stol teaches the invention as described above but does not explicitly disclose wherein, for each focal point component run, the focal point follows an undulating trajectory along the dimension oriented transverse to the top surface when moving from the maximum focal position to the minimum focal position of from the minimum focal position to the maximum focal position.
However, in the same field of endeavor of laser welding, Okada teaches wherein, for each focal point component run, the focal point follows an undulating trajectory (“for the vibration waveform, a sine wave shown in FIG. 1 was used,” column 4, lines 33-34; examiner interpreted “undulating” has having a smooth rising and falling and is construing the sine wave of fig. 1 as meeting this limitation) along the dimension oriented transverse to the top surface (“the focus position of the beam is vibrated in the optical axis direction,” abstract) when moving from the maximum focal position (+1.5 mm, fig. 1) to the minimum focal position (-1.5 mm, fig. 1) of from the minimum focal position (-1.5 mm, fig. 1) to the maximum focal position (+1.5mm, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the form of a sine wave, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  	
Regarding claim 9, Stol teaches the invention as described above but does not explicitly disclose wherein, relative to the top surface of the workpiece stack-up, the maximum focal position of each of the component runs is between +100 mm and -90 mm and the minimum focal position of each of the component runs is between +90 mm and -100 mm.
However, in the same field of endeavor of laser welding, Okada teaches wherein, relative to the top surface of the workpiece stack-up (“the amplitude center C of the focus vibration was set to the position of a depth of 1.5 mm from the surface of the object W to be welded,” column 4, lines 39-41), the maximum focal position of each of the component runs is between +100 mm and -90 mm (+1.5 mm, fig. 1) and the minimum focal position of each of the component runs is between +90 mm and -100 mm (-1.5mm, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction that is periodic with a fixed amplitude of ±1.5 mm, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Regarding claim 10, Stol teaches wherein a keyhole (keyhole 28, fig. 4) is produced underneath the beam spot (fig. 4 shows the top surface of the keyhole, which is in the shape of a beam spot) and within the molten metal weld pool (molten metal 30, fig. 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US-20030217993-A1) in view of Okada (US-6410882-B1) and Hayashimoto et al. (US-20120211474-A1) as applied to claim 1 above, and further, in view of Nishio et al. (US-7977620-B2).
Stol teaches wherein the first metal workpiece (metal component 24, fig. 5)  has an exterior outer surface (top surface of metal component 24, fig. 5) and a first faying surface (interface 22, fig. 5), and the second metal workpiece (metal component 26, fig. 5) has an exterior outer surface (bottom surface of metal component 26, fig. 5) and a second faying surface (interface 22, fig. 5),  the exterior outer surface of the first metal workpiece providing the top surface of the workpiece stack-up (the top surface of metal component 24 in fig. 5 is the top surface of the workpiece stackup) and the exterior outer surface of the second metal workpiece providing the bottom surface of the workpiece stack-up (the bottom surface of metal component 26 in fig. 5 is the bottom surface of the workpiece stackup).   Stol does not explicitly disclose wherein the workpiece stack-up comprises a third metal workpiece situated between the first and second metal workpieces, the third metal workpiece having opposed third and fourth faying surfaces, wherein the third faying surface overlaps and confronts the first faying surface of the first metal workpiece to establish a first faying interface and the fourth faying surface overlaps and confronts the second faying surface of the second metal workpiece to establish a second faying interface.
However, in the same field of endeavor of laser welding for stacked workpieces, Nishio teaches wherein the workpiece stack-up comprises a third metal workpiece (“the workpieces are plate-shaped, and are welded after two or three have been stacked,” column 4, lines 6-7) situated between the first and second metal workpieces (similar to Stol, Nishio displays two workpieces, 1 and 2, in fig. 1; based on Nishio’s teaching of “three” workpieces, examiner is construing that a third workpiece could be inserted workpieces 1 and 2 in fig. 1), the third metal workpiece having opposed third (top surface of examiner-construed third workpiece inserted between workpieces 1 and 2 in fig. 1) and fourth faying surfaces (bottom surface of examiner-construed third workpiece inserted between workpieces 1 and 2 in fig. 1 ), wherein the third faying surface overlaps and confronts the first faying surface of the first metal workpiece to establish a first faying interface (bottom surface of workpiece 1 and top surface of examiner-construed third workpiece would weld together to form a faying interface that the examiner is construing as a “first faying interface”) and the fourth faying surface overlaps and confronts the second faying surface of the second metal workpiece to establish a second faying interface (top surface of workpiece 2 and bottom surface of examiner-construed third workpiece would weld together to form a faying interface that the examiner is construing as a “second faying interface”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include a third workpiece, in view of the teachings of Nishio, so that by adding a third workpiece to the middle of the stacked workpieces taught by Stol, and by adjusting the amplitude of the vibration along the optical axis to a greater magnitude than that taught by Okada, as shown in fig. 1 of Nishio, a narrow beam operating at a minimal focal distance can be applied at the beginning of a welding operation, such that a greater depth can be achieved for welding three workpieces (Nishio, abstract, column 3, lines 1-13 and column 4, lines 8-14), which would have more durability and versatility, in comparison to only welding two workpieces.
Nishio, fig. 1

    PNG
    media_image6.png
    371
    540
    media_image6.png
    Greyscale

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US-20030217993-A1) in view of Okada (US-6410882-B1) and Hayashimoto et al. (US-20120211474-A1) as applied to claim 1 above, and further, in view of Fujiwara et al. (US-20170001261-A1).
Regarding claim 11, Stol teaches the invention as described above as well as wherein the overlapping metal workpieces of the workpiece stack-up are steel workpieces (“metal components, such as steel,” para 0015).  Stol does not explicitly disclose wherein at least one of the steel workpieces includes a surface coating comprised of a zinc-based material or an aluminum-based material.
However, in the same field of endeavor of laser welding for workpieces, Fujiwara teaches wherein at least one of the steel workpieces includes a surface coating comprised of a zinc-based material (“galvanized steel sheets,” para 0001) or an aluminum-based material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include an additional laser, in view of the teachings of Fujiwara, who teaches that as a first laser radiates the stacked workpieces operating at a reduced energy so as to remove the zinc vapor from the galvanized workpieces and then a second laser radiates in a main welding step, where the second laser operates in a movement pattern similar to that taught by Stol, in order to use galvanized steel plates, which have a superior resistance to rust and corrosion (Fujiwara, para 0002, referring also to fig. 2a, which shows the two-laser design methodology taught by Fujiwara).
Regarding claim 12, Stol teaches the invention as described above but does not explicitly disclose wherein at least one of the steel workpieces includes a surface coating comprised of zinc.
However, in the same field of endeavor of laser welding for workpieces, Fujiwara teaches wherein at least one of the steel workpieces includes a surface coating comprised of zinc (“galvanized steel sheets,” para 0001).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include an additional laser, in view of the teachings of Fujiwara, who teaches that as a first laser radiates the stacked workpieces operating at a reduced energy so as to remove the zinc vapor from the galvanized workpieces and then a second laser radiates in a main welding step, where the second laser operates in a movement pattern similar to that taught by Stol, in order to use galvanized steel plates, which have a superior resistance to rust and corrosion (Fujiwara, para 0002, referring also to fig. 2a, which shows the two-laser design methodology taught by Fujiwara).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US-20030217993-A1) in view of Okada (US-6410882-B1) and Hayashimoto et al. (US-20120211474-A1) as applied to claim 1 above, and further, in view of Albert et al. (US-20170259373-A1).
Regarding claim 13, Stol teaches the invention as described above as well as wherein the overlapping metal workpieces of the workpiece stack-up are aluminum workpieces (“In the method of the present invention, metal components, such as steel or aluminum alloys, are laser welded together. As shown in FIG. 3, radiation 20 (such as a laser beam) is focused over an interface 22 between a pair of metal components 24 and 26. The metal components 24 and 26 of FIG. 3 are stacked upon one another to form a lap-penetration weld,” para 0015).  Stol does not explicitly disclose wherein at least one of the aluminum workpieces includes a native refractory oxide surface coating.
However, in the same field of endeavor of laser welding workpieces, Albert teaches wherein at least one of the aluminum workpieces includes a native refractory oxide surface coating (“aluminum in a molten state is paste-like (i.e. pasty) due to an oxide skin formed on the surface of the melt in contact with air,” para 0015).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to understand that the invention of Stol provides the known benefit of temporarily removing oxides formed on an aluminum workpiece, in view of the teachings of Fujiwara, who teaches that oscillations of a relative position of the focal spot with respect to the edge of a workpiece can temporarily remove an oxide skin on account of an enhanced pulse-like power applied to a workpiece surface in order to improve the flowing properties of an aluminum-containing melt (Albert, paras 0015, 0024, and 0053).
Regarding claim 14, Stol teaches the invention described above as well as wherein the overlapping metal workpieces of the workpiece stack-up are magnesium workpieces (“The welding process must be controlled to minimize formation of voids in the welds that are caused by instabilities in the keyhole and/or volatilization of low melting constituents with high partial pressures (e.g., Mg),” para 0003).  Stol does not explicitly disclose wherein at least one of the magnesium workpieces includes a native refractory oxide surface coating.
However, in the same field of endeavor of laser welding workpieces, Albert teaches wherein at least one of the magnesium workpieces (relying on Stol for the teaching of a magnesium workpiece) includes a native refractory oxide surface coating (“an oxide skin formed on the surface of the melt in contact with air,” para 0015).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to understand that the invention of Stol provides the known benefit of removing oxides formed on an aluminum workpiece, in view of the teachings of Fujiwara, who teaches that oscillations of a relative position of the focal spot with respect to the edge of a workpiece can remove an oxide skin on account of an enhanced pulse-like power applied to a workpiece surface in order to improve the flowing properties of a melt (Albert, paras 0015, 0024, and 0053).
Regarding claim 15, Stol teaches the invention as described above but does not explicitly disclose wherein advancing the beam spot of the laser beam along the beam travel pattern and additionally oscillating the position of the focal point of the laser beam are performed by a scanning optic laser head having tiltable scanning mirrors whose movements are coordinated to maneuver the laser beam and thus advance the beam spot relative to the top surface of the workpiece stack-up and along the beam travel pattern.
However, in the same field of endeavor of laser welding workpieces, Albert teaches wherein advancing the beam spot of the laser beam along the beam travel pattern (“a spatial oscillation of the processing beam, which superimposes the feed rate (i.e. the focal spot on the weld metal sways forth and back periodically),” para 0024) and additionally oscillating the position of the focal point of the laser beam (“these oscillations are defined by one or more oscillation parameter…a relative position of the focal spot with respect to the edge of a workpiece,” para 0024) are performed by a scanning optic laser head having tiltable scanning mirrors (“the positioning of the processing or laser beam with highly dynamically driven deflecting mirrors,” para 0016; fig. 1 shows several of the scanning mirrors tilting) whose movements are coordinated to maneuver the laser beam (“The deflection units 4a, represented schematically in FIG. 2, of the remote laser processing optics allow—driven by the evaluation and control unit 15…” para 0061) and thus advance the beam spot relative to the top surface of the workpiece stack-up and along the beam travel pattern (“…for an oscillatory movement of the laser beam 12 across the lap joint,” para 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol by using dynamically driven deflecting mirrors, in view of the teachings of Albert, in order to use a high-performance laser-remote technique whereby the gap height is continuously measured in order to adjust process parameters, such as the oscillation of the focal position in an optics direction as well as a spatial oscillation across the workpiece, are automatically and continuously controlled so as to close the gap between workpieces during the entire welding process in the formation of the weld seam (Albert, paras 0016-0017).

Albert, fig. 1

    PNG
    media_image7.png
    534
    428
    media_image7.png
    Greyscale

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US-20030217993-A1) in view of Albert et al. (US-20170259373-A1), Okada (US-6410882-B1), and Saito et al. (DE-19947104-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 16, Stol teaches a method of laser welding (“A method of welding metal components together including moving a laser beam,” abstract) a workpiece stack-up (fig. 3) that includes at least two overlapping metal workpieces (metal components 24 and 26, figs. 3 and 5), the method comprising: providing a workpiece stack-up that includes two (metal components 24 and 26, figs. 3 and 5) or three overlapping metal workpieces, the workpiece stack-up comprising at least a first metal workpiece (metal component 24, fig. 5) and a second metal workpiece (metal component 26, fig. 5), the first metal workpiece providing a top surface of the workpiece stack-up (top surface of metal component 24, fig. 5) and the second metal workpiece providing a bottom surface of the workpiece stack-up (bottom surface of metal component 26, fig. 5), wherein a faying interface (interface 22, fig. 5) is established between each pair of adjacent overlapping metal workpieces within the workpiece stack-up, and wherein all of the overlapping metal workpieces of the workpiece stack-up are steel workpieces, aluminum workpieces (“In the method of the present invention, metal components, such as steel or aluminum alloys, are laser welded together. As shown in FIG. 3, radiation 20 (such as a laser beam) is focused over an interface 22 between a pair of metal components 24 and 26. The metal components 24 and 26 of FIG. 3 are stacked upon one another to form a lap-penetration weld,” para 0015), or magnesium workpieces (“The welding process must be controlled to minimize formation of voids in the welds that are caused by instabilities in the keyhole and/or volatilization of low melting constituents with high partial pressures (e.g., Mg),” para 0003); the laser beam (radiation 20, fig. 3) having a beam spot (keyhole 28, fig. 4) at the top surface of the workpiece stack-up (“FIG. 4 is a top view of the stack of components,” para 0013) and creating a molten metal weld pool (molten metal 30, fig. 5) and a keyhole (keyhole 28, figs. 4 and 5) surrounded by the molten metal weld pool (molten metal 30 surrounds the keyhole 28 in fig. 4), each of the molten metal weld pool and the keyhole penetrating into the workpiece stack-up from the top surface towards the bottom surface (as shown in fig. 5, the molten metal 30 in the weld pool penetrates through both workpieces from the top to the bottom); and advancing the beam spot of the laser beam relative to the top surface of the workpiece stack-up and along a beam travel pattern (“The laser beam 20 travels in the direction of arrow A which may follow a linear path or a path of another configuration,” para 0015) through coordinated movement of tiltable scanning mirrors contained within the scanning optic laser head (relying on Albert for teaching the tiltable scanning mirrors and scanning optic laser; nonetheless, Stol teaches that the movement of the keyhole is done by the laser- “The keyhole 8 advances with the movement of the laser beam in the direction of the arrow A,” para 0002), such advancement of the beam spot of the laser beam translating the keyhole and the surrounding molten metal weld pool along a corresponding route to form a laser weld joint comprised of resolidified composite metal workpiece material derived from each of the metal workpieces penetrated by the molten metal weld pool (“the keyhole continuously is produced and then is refilled with molten metal that solidifies to produce a weld,” para 0008).  Stol does not explicitly disclose operating a scanning optic laser head to direct a solid-state laser beam at the top surface of the workpiece stack-up through coordinated movement of tiltable scanning mirrors contained within the scanning optic laser head and oscillating a focal point of the laser beam along a dimension oriented transverse to the top surface at least part of the time while advancing the beam spot of the laser beam relative to a plane of the top surface along a beam travel pattern, wherein oscillating the focal point comprises alternately moving the focal point along a series of focal point component runs, each of which has a maximum focal position and a minimum focal position, so as to cyclically vary a focal distance of the laser beam over time, the maximum focal positions and the minimum focal positions of the series of focal point component runs remaining constant and the focal distance being varied periodically as a function of time, and, wherein, for each focal point component run, the focal point follows either a linear trajectory or an undulating trajectory when moving from the maximum focal position to the minimum focal position of from the minimum focal position to the maximum focal position, wherein both the maximum focal position and the minimum focal position are above the top surface or both the maximum focal position and the minimum focal position are below the top surface. 
	However, in the same field of endeavor of laser welding workpieces, Albert teaches operating a scanning optic laser head (scanning devices 4a, 4b, fig. 1) to direct a solid-state laser beam (“fiber-coupled light sources,” para 0014; fiber lasers can be classified as solid-state lasers) at the top surface of the workpiece stack-up (top of workpiece 6, fig. 1) through coordinated movement of tiltable scanning mirrors (“the positioning of the processing or laser beam with highly dynamically driven deflecting mirrors,” para 0016; fig. 1 shows several of the scanning mirrors tilting) contained within the scanning optic laser head (scanning devices 4a and 4b are included in the “laser processing optics” represented in fig. 1, para 0058) and oscillating a focal point of the laser beam along a dimension oriented transverse to the top surface at least part of the time (“these oscillations are defined by one or more oscillation parameter…a relative position of the focal spot with respect to the edge of a workpiece,” para 0024) while advancing the beam spot of the laser beam relative to a plane of the top surface along a beam travel pattern (“a spatial oscillation of the processing beam, which superimposes the feed rate (i.e. the focal spot on the weld metal sways forth and back periodically),” para 0024).  
Additionally, in the same field of endeavor of laser welding, Okada teaches wherein oscillating the focal point (“the beam focus position can be vibrated in the optical axis direction,” column 3, lines 3-4) comprises alternately moving the focal point along a series of focal point component runs (fig. 1), each of which has a maximum focal position (+1.5 mm, fig. 1) and a minimum focal position (-1.5 mm, fig. 1), so as to cyclically vary a focal distance of the laser beam over time (fig. 1; although the x-axis is in distance, not time, as claimed by the Applicant, because the beam travels at a speed of 1 m/min, the “mm” units along the X-axis can be divide by 1000 to transpose the measurement of millimeters into minutes; fig. 1 shows a cyclical or periodic variation of the focal distance), the maximum focal positions and the minimum focal positions of the series of focal point component runs remaining constant (“The amplitude center C of the focus vibration was set to the position of a depth of 1.5 mm from the surface of the object W to be welded,” column 4, lines 39-42; thus, Okada teaches that the vibration depth was “set” to ±1.5 mm, which correlates with fig. 1 of Okada, where the amplitude is fixed at 1.5 mm) and the focal distance being varied periodically as a function of time (see fig. 1 and explanation above for translation of the domain from distance to time), and, wherein, for each focal point component run, the focal point follows either a linear trajectory (“linear vibration,” column 3, line 44) or an undulating trajectory (“sine wave,” column 4, line 34) when moving from the maximum focal position (+1.5 mm, fig. 1) to the minimum focal position (-1.5 mm, fig. 1) of from the minimum focal position (-1.5 mm, fig. 1) to the maximum focal position (+1.5 mm, fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol by using dynamically driven deflecting mirrors, in view of the teachings of Albert, in order to use a high-performance laser-remote technique whereby the gap height is continuously measured in order to adjust process parameters, such as the oscillation of the focal position in an optics direction as well as a spatial oscillation across the workpiece, are automatically and continuously controlled so as to close the gap between workpieces during the entire welding process in the formation of the weld seam (Albert, paras 0016-0017).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction that is periodic with an amplitude of ±1.5 mm, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, that are also dynamically driven, taught by Albert, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).
Moreover, in the same field of endeavor of laser welding, Saito teaches wherein both the maximum focal position and the minimum focal position (“welding depth (1 to 5 mm),” page 4, middle of page) are above the top surface (not explicitly disclosed) or both the maximum focal position and the minimum focal position are below the top surface (“a vibration unit for displacing the focal points of the welding laser beams A, B in vibrations in the direction "f" of the welding depth (see FIG. 3),” page 3, bottom of page; see also fig. 3; construed such that both the maximum and minimum focal positions are beneath the surface of the workpiece).
Saito, fig. 3

    PNG
    media_image8.png
    680
    409
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol/Albert/Okada to include maximum and minimum focal positions beneath the surface of the workpiece, in view of the teachings of Saito, by shifting the amplitude of the vibrating focus position, as taught by Okada, at a depth of 1-5 mm below the surface of the workpiece, as taught by Saito, in order to make a more stable welding process, where blowholes and blisters are prevented from forming, which impair the welding strength if formed (Saito, page 2, middle of page).
Regarding claim 17, Stol teaches the invention as described above but does not explicitly disclose wherein the position of the focal point is oscillated over the entirety of the beam travel pattern.
However, in the same field of endeavor of laser welding workpieces, Albert teaches wherein the position of the focal point is oscillated over the entirety of the beam travel pattern (“this adaptation of process parameters in order to close the gap shall be possible dynamically, automatically and continuously during the entire welding process, whereby the formation of the weld seam is to be monitored with regard to checking and possibly correcting the process parameters used,” para 0017; the parameter of oscillating the focal point is described in para 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol by using dynamically driven deflecting mirrors where the oscillation of the focal point is monitored throughout the entirety of the weld, in view of the teachings of Albert, in order to use a high-performance laser-remote technique whereby the gap height is continuously measured in order to adjust process parameters, such as the oscillation of the focal position in an optics direction, are automatically and continuously controlled so as to close the gap between workpieces during the entire welding process in the formation of the weld seam (Albert, paras 0016-0017).
Regarding claim 18, Stol teaches wherein the beam travel pattern along which the beam spot of the laser beam is advanced within the plane of the top surface of the workpiece stack-up (“The keyhole 8 advances with the movement of the laser beam in the direction of the arrow A,” para 0002; fig. 3 shows that the movement in the direction A is on the top surface of the workpiece) comprises: (a) a linear weld path (“the oscillations may be linear,” para 0009) extending from a start point to an end point (fig. 5 shows a linear weld path from start of an oscillation to the finish of an oscillation); (b) a curved and circumferentially open weld path extending from a start point to an end point (“the oscillations may be…circular,” para 0009; where the start point is the beginning of a spatial oscillation and the end point is the finish of a spatial oscillation); (c) one or more circular weld paths extending from a start point to an end point (“the oscillations may be…circular,” para 0009; where the start point is the beginning of a spatial oscillation and the end point is the finish of a spatial oscillation); (d) one or more elliptical weld paths extending from a start point to an end point (“the oscillations may be…elliptical,” para 0009; where the start point is the beginning of a spatial oscillation and the end point is the finish of a spatial oscillation); or (e) a spiral weld path that revolves around an innermost point to produce a plurality of turnings that expand radially outwardly from the innermost point on an innermost turning to an outermost point on an outermost turning (Stol does not explicitly disclose a spiral path; however, Fujiwara teaches a spiral path in fig. 1).
Regarding claim 19, Stol teaches a method of laser welding (“A method of welding metal components together including moving a laser beam,” abstract) a workpiece stack-up (fig. 3) that includes at least two overlapping metal workpieces (metal components 24 and 26, figs. 3 and 5), the method comprising: providing a workpiece stack-up that includes overlapping metal workpieces (metal components 24 and 26, figs. 3 and 5), the workpiece stack-up comprising at least a first metal workpiece (metal component 24, fig. 5) and a second metal workpiece (metal component 26, fig. 5), the first metal workpiece providing a top surface of the workpiece stack-up (top surface of metal component 24, fig. 5) and the second metal workpiece providing a bottom surface of the workpiece stack-up (bottom surface of metal component 26, fig. 5), wherein a faying interface (interface 22, fig. 5) is established between each pair of adjacent overlapping metal workpieces within the workpiece stack-up, and wherein all of the overlapping metal workpieces of the workpiece stack-up are steel workpieces, aluminum workpieces (“In the method of the present invention, metal components, such as steel or aluminum alloys, are laser welded together. As shown in FIG. 3, radiation 20 (such as a laser beam) is focused over an interface 22 between a pair of metal components 24 and 26. The metal components 24 and 26 of FIG. 3 are stacked upon one another to form a lap-penetration weld,” para 0015), or magnesium workpieces (“The welding process must be controlled to minimize formation of voids in the welds that are caused by instabilities in the keyhole and/or volatilization of low melting constituents with high partial pressures (e.g., Mg),” para 0003); advancing a beam spot of a laser beam relative to the top surface of the workpiece stack-up and along a beam travel pattern (“The keyhole 8 advances with the movement of the laser beam in the direction of the arrow A,” para 0002; fig. 3 shows that the movement in the direction A is on the top surface of the workpiece), such advancement of the beam spot of the laser beam translating a molten metal weld pool (molten metal 30, fig. 5), which penetrates into the workpiece stack-up and intersects each faying interface established within the stack-up (as shown in fig. 5, the molten metal 30 in the weld pool penetrates through both workpieces from the top to the bottom), along a corresponding route to form resolidified composite metal workpiece material derived from each of the metal workpieces penetrated by the molten metal weld pool (“the keyhole continuously is produced and then is refilled with molten metal that solidifies to produce a weld,” para 0008).  Stol does not explicitly disclose using a remote laser welding apparatus; and oscillating a focal point of the laser beam along a dimension oriented transverse to the top surface of the workpiece stack-up while advancing the beam spot of the laser beam relative to a plane of the top surface between spaced apart first and second points of a weld path of the beam travel pattern, wherein oscillating the focal point comprises alternately moving the focal point along a series of focal point component runs, each of which has a maximum focal position and a minimum focal position, so as to cyclically vary a focal distance of the laser beam over time, and, wherein, for each focal point component run, the focal point follows either a linear trajectory or an undulating trajectory when moving from the maximum focal position to the minimum focal position of from the minimum focal position to the maximum focal position wherein a position of the focal point is oscillated such that the focal distance of the laser beam is varied non-periodically as a function of time. 
However, in the same field of endeavor of laser welding workpieces, Albert teaches a remote laser welding apparatus (“high-performance laser-remote technique,” para 0016).  
Additionally, in the same field of endeavor of laser welding, Okada teaches and oscillating a focal point of the laser beam along a dimension oriented transverse to the top surface of the workpiece stack-up (“the focus position of the beam is vibrated in the optical axis direction,” abstract; relying on Stol for teaching a workpiece stack-up) while advancing the beam spot of the laser beam relative to a plane of the top surface between spaced apart first and second points of a weld path of the beam travel pattern (“A scanning method in which a beam is moved in zigzags,” column 1, lines 19-20), wherein oscillating the focal point (“the beam focus position can be vibrated in the optical axis direction,” column 3, lines 3-4) comprises alternately moving the focal point along a series of focal point component runs (fig. 1), each of which has a maximum focal position (+1.5 mm, fig. 1) and a minimum focal position (-1.5 mm, fig. 1), so as to cyclically vary a focal distance of the laser beam over time (fig. 1; although the x-axis is in distance, not time, as claimed by the Applicant, because the beam travels at a speed of 1 m/min, the “mm” units along the X-axis can be divide by 1000 to transpose the measurement of millimeters into minutes; fig. 1 shows a cyclical or periodic variation of the focal distance), and, wherein, for each focal point component run, the focal point follows either a linear trajectory (“linear vibration,” column 3, line 44)  or an undulating trajectory (“sine wave,” column 4, line 34) when moving from the maximum focal position (+1.5 mm, fig. 1) to the minimum focal position (-1.5 mm, fig. 1) of from the minimum focal position (-1.5 mm, fig. 1) to the maximum focal position (+1.5 mm, fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol by using dynamically driven deflecting mirrors, in view of the teachings of Albert, in order to use a high-performance laser-remote technique whereby the gap height is continuously measured in order to adjust process parameters, such as the oscillation of the focal position in an optics direction as well as a spatial oscillation across the workpiece, are automatically and continuously controlled so as to close the gap between workpieces during the entire welding process in the formation of the weld seam (Albert, paras 0016-0017).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction that is periodic with an amplitude of ±1.5 mm, in view of the teachings of Okada, by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, that are also dynamically driven, taught by Albert, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).
Moreover, in the same field of endeavor of laser welding, Saito teaches wherein a position of the focal point is oscillated such that the focal distance of the laser beam is varied non-periodically as a function of time (“In a case where the keyholes fluctuate periodically according to the material and thickness of the object 100 or the laser intensity, to turn off a resonance, it is possible to enter a cycle (periodicity) different from the known cycle of the keyhole, into the vibration generator,” page 5, middle of page; turning off a resonance is construed as varying non-periodically, based on the definition of “non-periodic” in the Specification, where “damping” is considered to be non-periodic, page 25 of the Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol/Albert/Okada to include a “Keyhole Fluctuation Cycle May Turn off” mode, where a separate resonance is used for vibrating the focal position depending on the thickness of the workpiece, in view of the teachings of Saito, by shifting the amplitude of the vibrating focus position, as taught by Okada, to a smaller intensity, as taught by Saito, because the weld line will depend on the material and the thickness of the object to be welded, and in the case where the material and thickness of the object changes, the depth of the welding laser beams should be modified in order to achieve a stable welding process (Saito, page 2, middle of page and page 5, middle of page).
	Regarding claim 20, Stol teaches the invention as described above but does not explicitly disclose wherein a constant power level and a constant travel speed of the laser beam are maintained while the position of the focal point is oscillated as the beam spot of the laser beam is advanced along the weld path between the spaced apart first and second points, and wherein the constant power level is in the range of 0.5 kW and 10 kW and the constant travel speed is in the range of 0.8 m/min and 100 m/min.
However, in the same field of endeavor of laser welding, Okada teaches wherein a constant power level (“Beam conditions were CW, output of 1 kw,” column 4, line 26; continuous wave or CW implies constant power output) and a constant travel speed (“the focus of the beam is vibrated in the optical axis direction under the conditions of…a feed speed of 1 m/min,” column 2, line 66-column 3, line 2) of the laser beam are maintained while the position of the focal point is oscillated (“the focus position of the beam is vibrated in the optical axis direction,” abstract)  as the beam spot of the laser beam is advanced along the weld path between the spaced apart first and second points (“A scanning method in which a beam is moved in zigzags,” column 1, lines 19-20), and wherein the constant power level is in the range of 0.5 kW and 10 kW (“1 kw,” column 4, line 26) and the constant travel speed is in the range of 0.8 m/min and 100 m/min (“1 m/min,” fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stol to include vibration of the focus position in the optical axis direction and maintaining a constant power output and feed speed in view of the teachings of Okada , by using the curvature variable mirrors, taught by Okada, in lieu of the beam integrators, taught by Stol, that are also dynamically driven, taught by Albert, in order to reduce defective welding and porosity, which weakens the reliability of welding, by vibrating the focal position of the laser beam within a plane perpendicular to the optical axis to achieve an effect of suppressing porosity that can be obtained regardless of the feed speed and the beam track of the object to be welded and that achieves that combined advantage offered by both spinning and scanning methods in reducing porosity in a weld (Okada, column 1, line 21- column 2, line 3).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
	Response to Argument
Applicant's arguments filed 29 November 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Stol and Okada combined with Saito.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/				
Examiner, Art Unit 3761                                                          1/18/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761